Citation Nr: 1523312	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  96-33 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder claimed as posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to May 1984 and from August 1991 to May 1992.

This matter is on appeal from a September 1995 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This issue was previously remanded by the Board in December 2000, August 2005, May 2007, October 2012, and December 2013.

The Veteran's Virtual VA and Veterans Benefits Management System electronic claims files have been reviewed in conjunction with the current appeal.  They contain VA treatment records and January 2015 correspondence from the Veteran.

A claim of entitlement to service connection for a gastroesophageal disorder, claimed as a hiatal hernia and gastroesophageal reflux disease, was remanded by the Board in December 2013.  In May 2014, the Appeals Management Center granted entitlement to service connection for a gastroesophageal disorder, claimed as a hiatal hernia and gastroesophageal reflux disease.  As such, that issue has been resolved, and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue of entitlement to service connection for varicose veins, venous insufficiency, and edema of the legs was raised by the Veteran in a January 2015 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran testified before the undersigned in April 2000 and before a second Veterans Law Judge in April 2006.  Transcripts of both hearings are of record.   VA regulations require that any Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  If more than one Veterans Law Judge has conducted a hearing, the matter will be decided by a three-member panel.  38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2014).  Additionally, a veteran is entitled to have an opportunity for a hearing before all Veterans Law Judges who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

In June 2013, after the Board received notice that the Veteran was incarcerated, a letter was sent to the detention center where he was last known to be in custody, informing him of his right under Arneson to a hearing before a third Veterans Law Judge.  This letter also specifically informed him that if no response was received within 30 days, the Board would presume that a third hearing was not desired.  No response was received within 30 days, and the Veteran was presumed to have waived his right to a hearing before the third signing Veterans Law Judge.

Since that time, the Veterans Law Judge who conducted the April 2006 hearing has retired.  While a decision could have been issued with only one Veterans Law Judge, 38 U.S.C.A. § 7102, the Board notified the appellant of the Veterans Law Judge's retirement in March 2015.  In April 2015, the appellant submitted a request for a new video conference hearing.  While the holding in Arneson no longer applies to this case in light of the retirement of the Judge who held the April 2006 hearing, the Board will honor the appellant's request.  Hence, the RO must schedule a new video conference hearing, which should be held by the undersigned in order to avoid a new Arneson problem.

Thus, a remand is necessary to afford the appellant the requested hearing before the Board can proceed with further appellate consideration.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a video conference hearing before the undersigned Veterans Law Judge, with appropriate notification to the appellant and his representative.  The RO is advised to work with the Board's hearing branch in scheduling the hearing in order to avoid an Arneson problem.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




